— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Chetta, J.), rendered January 6, 1983, convicting him of attempted murder in the first degree, attempted murder in the second degree, robbery in the first degree, aggravated assault upon a police officer, and criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed (see, People v Pellegrino, 60 NY2d 636; People v Harris, 61 NY2d 9).
Moreover, the facts admitted by the defendant at his plea allocution sufficiently established his guilt as to all elements of the crimes charged. Mangano, J. P., Gibbons, Weinstein, Eiber and Spatt, JJ., concur.